DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 03 February 2022.
Claims 1-20 were previously canceled.
Claims 21-25, 27, 31-35, 37 and 40 have been amended.
Claims 21-40 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Based on Applicant’s arguments and the amendment of the amended claims the rejection of the pending claims under 35 USC § 103 (a) as being unpatentable over Walach et al., US Patent Application Publication 2010/0082470 is respectfully withdrawn.
Based on the amended claims the Examiner has entered a new ground(s) of rejection as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandrula et al. US Patent Application Publication 2014/0108456 A1 (“Ramachandrula”).

As per Claims 21 and 31 regarding “a method and system performed by a computing device comprising: a user interface display configured to receive data entry inputs corresponding to an application;” Ramachandrula in at least Fig. 2, Fig.3, Fig.4, Fig.5 and paragraph 12 discloses the use of a mobile phone having an image capture device which captures an image of a document that triggers a transaction application. 

Regarding “sending a communication including the image to a remote computing system, Ramachandrula in at least Fig.1 and paragraphs 18-19 and 32-33 discloses searching a remote database for a template that matches the captured image.
Regarding “receiving, from the remote computing system in response to the communication, information corresponding to the image; correlating the received information with at least one data entry field in the set of data entry fields and displaying the received information on the user interface display based on the correlation.” Ramachandrula in at least Fig.1 and paragraphs19-24 discloses finding a template which is correlated with the received image and having data entry fields (fields) which automatically populated when a user selects a task.  Ramachandrula in at least paragraphs 25-28 further discloses that if a matching template is not found an authoring application guides the user through a series of action to create a template and executable tasks based on information identified by the template which the user may manually enter.

As per Claims 22-23 and 32-33, which depend respectively from Claim 21 and Claim 31 regarding “wherein displaying the received information comprises entering the received information into at least one data entry field based on the correlation; wherein the received information is automatically correlated with at least one data entry field based on the response received from the remote computing device.”  Ramachandrula in at least Fig.1 and paragraphs19-24 discloses finding a template which is correlated with the 

As per Claim 24, 25, 26 and 34-36, which depend respectively from Claim 22 and Claim 32 regarding “receiving user confirmation of the correlation; and entering the received information automatically into at least one data entry field based on the user confirmation and received user manual input.” Ramachandrula in at least Fig.1 and paragraphs19-24 discloses finding a template which is correlated with the received image and having data entry fields (fields) which are automatically populated when a user selects a task.  

As per Claims 27 and 37, which depend respectively from Claim 21 and Claim 31 regarding “wherein the set of data entry fields on a form corresponding to a transactional task in the application.” Ramachandrula in at least paragraphs 12-13 and 29-31 discloses images of papers triggering transactions.
  
As per Claims 28 and 38, which depend respectively from Claim 21 and Claim 31 regarding “wherein the set of user input mechanisms comprises a mobile device, and the image capture component comprises a camera on the mobile device.” Ramachandrula in at least Fig.1 and paragraphs 12 and 16-17 discloses a mobile phone having an image capture device.

As per Claim 29, which depends from Claim 21 regarding “wherein the user interface display includes an image capture mechanism that is actuatable by a user to control the computing device to capture the image.” Ramachandrula in at least paragraph 12 discloses a user using a mobile phone camera to image a utility bill.

As per Claim 39, which depends from Claim 38 regarding “wherein the user interface display includes an image capture mechanism and is actuatable to control the camera to capture the image.” Ramachandrula in at least paragraph 12 discloses a user using a mobile phone camera to image a utility bill.

Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandrula et al. US Patent Application Publication 2014/0108456 A1 (“Ramachandrula”) as applied respectively to Claim 21 and Claim 31 and further in view of Walach et al., US Patent Application Publication 2010/0082470 A1 (“Walach”).

As per Claims 30 and 40, which depend respectively from Claim 21 and Claim 31 regarding “further comprising:  sending, to the remote computing system, the image along with geographical location information corresponding to the image and an identified context of the application when the image is captured.” Ramachandrula in at least paragraph 12 discloses a user using a mobile phone camera but does not disclose sending a geographical location however; Walach in at least paragraphs 12, 13, 18 and 20 discloses the use of a geographical location provided by a cell phone equipped with a GPS system.  It would have been obvious, at the time of the invention, to one of ordinary .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687